DETAILED ACTION
Claims 1-20 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under US PRO 62/865944 filed on 6/24/2019.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior art is the Lin Reference (US 2020/0077092 A1).

Lin teaches a coding pictures containing one or more virtual boundaries, such as 360-degree virtual reality (VR360) video. A reconstructed filtered unit associated with a loop filter for a current reconstructed pixel is received. The loop filtering process associated with the loop filter is applied to the current reconstructed pixel to generate a filtered reconstructed pixel, where if the loop filtering process for the current reconstructed pixel is across a virtual boundary of the picture, the loop filtering process is disabled when fixed-size loop filtering is used or a smaller-size loop filter is selected when adaptive-size loop filtering is used for the current reconstructed pixel, where the filtered reconstructed pixel is the same as the current reconstructed pixel when the loop filtering process is disabled. The filtered reconstructed pixel is the same as the current reconstructed pixel. The in-loop filtering process is disabled or a smaller size filter is used if the in-loop filtering process is across the discontinuous boundary. The discontinuous boundary or edge in VR360 video or PIP is also referred as virtual boundary. While, de-blocking, SAO and ALF in-loop filters are used as examples for the method of disabling in-loop filtering process across the discontinuous boundary, the method may also be applied to other types of in-loop filtering process (see Lin Abstract, [0052], [0055]).

The following is an examiner's statement of reasons for allowance: neither Lin, nor other relevant art or combination of relevant art, teaches a method, a computer system and a non-transitory CRM comprising selecting virtual boundaries between faces of video data, wherein a distance between the virtual boundaries corresponds to a size of a coding tree unit associated with the video data; and disabling in-loop filtering between the selected virtual boundaries, wherein at least one of the virtual boundaries is selected by determining a distance between an i-th virtual boundary on an axis and an (i-1)-th virtual boundary on the axis.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 1, 9, and 17 are allowed. Claims 2-8, 10-16 and 18-20 are allowable as they are dependent off the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/
Primary Examiner, Art Unit 2483